                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


    UNITED STATES OF AMERICA,

         Plaintiff,

                   v.                         Criminal No. 18-298 (FAB)

    JORGE L. RODRÍGUEZ-SANTOS,

         Defendant.



                               OPINION AND ORDER

BESOSA, District Judge.

        Before   the     Court   is    defendant     Jorge    Rodríguez-Santos

(“Rodríguez-Santos”)’s post-trial motion for judgment of acquittal

pursuant to Federal Rule of Criminal Procedure 29 (“Rule 29”).

(Docket No. 111.)        In the alternative, Rodríguez-Santos requests

a new trial pursuant to Federal Rule of Criminal Procedure 33

(“Rule 33”).      For the reasons set forth below, Rodríguez’s motion

is DENIED.

I.      Background 1

        On   October    10,   2015,   the   Puerto   Rico    Police   Department

received a phone call from an anonymous informant regarding an

unidentified person and vehicle, both of which were “burning [on]

fire.”       (Docket No. 100 at pp. 81—82.)          The informant disclosed


1 The Court conveys the facts throughout this Opinion and Order in the light
most favorable to the jury’s verdict. United States v. Rodríguez-Marrero, 390
F.3d 1, 6 (1st Cir. 2004).
Criminal No. 18-298 (FAB)                                                  2

that the person and vehicle were located along State Road No. 504,

a “very rural and lonely area” in Ponce, Puerto Rico.               Id. at

p. 82.

     Homicide    investigator   Héctor   Cappas-Mateo     arrived   at   the

scene of the fire, where he observed a 2008 white Mitsubishi Lancer

and a female body “still steaming with smoke.”           Id. at p. 82.    A

forensic pathologist identified the calcinated body as that of

María Mayol-Rivera (“Mayol”) with the aid of dental records.             Id.

at p. 163.    Three bullet wounds to the head caused Mayol’s death.

Id. at pp. 156-57.      Subsequently, her body was set on fire and

burned beyond recognition.      Id.

     A grand jury returned a three-count indictment on April 26,

2018,    charging   Rodríguez-Santos     with   aiding   and   abetting    a

carjacking resulting in death in violation of 18 U.S.C. §§ 2119(3)

and (2) (count one), aiding and abetting a kidnapping resulting in

death in violation of 18 U.S.C. §§ 1201(a)(1) and (2) (count two),

and aiding and abetting the use and carry of a firearm during and

in relation to a crime of violence resulting in death in violation

of 18 U.S.C. §§ 924(c)(1)(A) and 924(j) (count three).              (Docket

No. 3.)     Rodríguez-Santos pled not guilty, exercising his Sixth

Amendment right to a trial by jury.        (Docket Nos. 12, 95, 97, 98

and 104.)    Three witnesses testified that they observed Rodríguez-

Santos, Luis Jiménez-Medina (“Jiménez”), and Agustín Bodón-Lespier
Criminal No. 18-298 (FAB)                                                    3

(“Bodón”) beat, kidnap and carjack Mayol on the day of her death.

(Docket Nos. 100 and 101.)       Rodríguez-Santos testified in his own

defense.     (Docket No. 102 at pp. 26—68.)         Ultimately, the jury

found Rodríguez-Santos guilty on all counts.           (Docket No. 109.)

      Rodríguez-Santos moves for a judgment of acquittal pursuant

to Federal Rule of Criminal Procedure 29.               (Docket No. 111.)

According     to     Rodríguez-Santos,   “the   evidence      at   trial   was

insufficient for a rational jury to find guilt as to Counts 1, 2,

and 3.”     Id. at p. 2.

II.   Federal Rule of Criminal Procedure 29

      A court may set aside a jury’s guilty verdict and enter a

judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.           See Fed.R.Crim.P. 29.       In

reviewing a motion for judgment of acquittal, a court must consider

the evidence “in the light most favorable to the prosecution” and

determine whether the “body of proof, as a whole, has sufficient

bite to ground a reasoned conclusion that the government proved

each of the elements of the charged crime beyond a reasonable

doubt.”    United States v. Lara, 181 F.3d 183, 200 (1st Cir. 1999)

(citations omitted).

      Rule 29 motions require a court to “take into account all

evidence,     both    direct   and   circumstantial,    and    [to]   resolve

evidentiary conflicts and credibility disputes in favor of the
Criminal No. 18-298 (FAB)                                                         4

jury’s verdict.”      United States v. Valerio, 676 F.3d 237, 244 (1st

Cir. 2012).     Defendants seeking acquittal on this basis “face an

uphill battle.”      United States v. Pérez-Meléndez, 599 F.3d 31, 40

(1st Cir. 2010); United States v. Hatch, 434 F.3d 1, 4 (1st Cir.

2006)   (referring    to     the   sufficiency    of   evidence   burden     as   a

“daunting hurdle.”) (internal quotation marks omitted).

      While the sufficiency of the evidence is at the heart of the

Rule 29 inquiry, deference to the jury’s verdict informs the

Court’s analysis.      To uphold the jury’s guilty verdict, the Court

need only determine that the guilty verdict “finds support in a

plausible rendition of the record.”              See United States v. Shaw,

670 F.3d 360, 362 (1st Cir. 2012).

III. Elements of the Charged Offenses

      The jury had to find that the United States proved each

element of the charged offenses beyond a reasonable doubt to

convict Rodríguez-Santos.          See Powell v. Tompkins, 783 F.3d 332,

354   (1st   Cir.    2015)    (“The   Due   Process     Clause    requires    the

prosecution to prove beyond a reasonable doubt all of the elements

included in the definition of the offense of which the defendant

is charged.”) (quoting McMillan v. Pennsylvania, 477 U.S. 79, 85

(1986)).     The grand jury charged Rodríguez-Santos with aiding and

abetting the commission of the carjacking, kidnapping, and firearm

offenses, requiring the United States to prove that he “consciously
Criminal No. 18-298 (FAB)                                                        5

shared the principal’s knowledge of the underlying criminal act,

and intended to help the principal.”                 United States v. Otero-

Méndez,    273    F.3d   46,   51   (1st    Cir.    2001);   United    States   v.

Fernández-Jorge, 894 F.3d 36, 43 (1st Cir. 2018) (aiding and

abetting labiality is triggered “if (and only if) [the defendant]

(1) makes an affirmative act in furtherance of that offense,

(2) with the intent of facilitating the offense’s commission”).

“It is axiomatic that an aiding and abetting conviction requires

proof that the substantive crime has been committed.”                      United

States v. Cry, 712 F.2d 729, 732 (1st Cir. 1983).

      A.    Count One:     Carjacking Resulting in Death

            Carjacking resulting in death consists of five elements:

(1) the taking or attempted taking from a person of, (2) a motor

vehicle transported, shipped or received in interstate or foreign

commerce,    (3)    through     the   use    of     force,   violence,    or    by

intimidation, (4) with intent to cause death or serious bodily

harm, (5) that results in death.            18 U.S.C. § 2119(3); see United

Sates v. Castro Davis, 612 F.3d 53, 61 (1st Cir. 2010). 2

      B.    Count Two:     Kidnapping Resulting in Death

            The    Federal     Kidnapping     Act    provides   that     whoever:

(1) unlawfully      seizes,     confines,     inveigles,     decoys,     kidnaps,


2 The United States and Rodríguez-Santos stipulated that the Mitsubishi Lancer
was “manufactured in Japan and was therefore transported, shipped or received
in interstate or foreign commerce prior to October 10, 2015.” (Docket No. 96.)
Criminal No. 18-298 (FAB)                                                          6

abducts, or carries away, and (2) holds for ransom or reward or

otherwise any person, (3) using an instrumentality of interstate

or foreign commerce, (4) within the territorial jurisdiction of

the   United       States,   (5)   shall   be   punished    by    death    or   life

imprisonment if death resulted.             18 U.S.C. § 1201(a)(1) and (2);

see United States v. Brown, 295 F.3d 152, 155 (1st Cir. 2002).

      C.      Count Three: Use and Carry of a Firearm During a Crime
              of Violence Resulting in Death

              The elements of 18 U.S.C. § 924(c)(1)(A) are twofold.

(1)   that    the    defendant     committed    a   crime   of   violence       (i.e.

kidnapping or carjacking), and (2) that the defendant knowingly

used or carried a firearm during and in relation to that crime.

18 U.S.C. § 924(c)(1)(A).            Section 924(c) is a lesser included

offense of section 924(j).            United States v. García-Ortiz, 657

F.3d 25, 28 (1st Cir. 2011).           “The only meaningful difference is

that section 924(j) requires proof of one additional fact:                       the

death.”      Id.

IV.   The Evidence Presented at Trial

      Melissa        Cartagena-Vives       (“Cartagena”),        Ricardo    Pagán-

Rodríguez (“Pagán”), and Enidza Rodríguez-Figueroa (“Rodríguez-

Figueroa”) witnessed the carjacking and kidnapping.                Cartagena and

Pagán are married.           (Docket No. 101 at p. 16.)            The witnesses
Criminal No. 18-298 (FAB)                                                    7

recognized Rodríguez-Santos because he operated a hotdog stand in

Ponce.    Id. at p. 28.

     On October 10, 2015, Cartagena and Pagán were in front of

their home, repairing the headlights on their car.           Id. at p. 17.

Cartagena observed a white Mitsubishi Lancer arrive on her street.

Id. at p. 18.      A neighbor requested that Cartagena speak with the

driver of the Mitsubishi Lancer, an unknown woman who appeared

“beat    up,”   “in   despair,”    and   drunk.      Id.   Cartagena    later

identified the woman to law enforcement officers as María Mayol-

Rivera.    Id. at p. 19.

     Cartagena approached Mayol, offering to “call the police

because she was in a bad state.”               Id.    Instead, Mayol asked

Cartagena to “go with her to find the guys who hit her.”               Id. at

p. 20.     Cartagena continued to speak with Mayol, attempting to

“help her out.”       Id. at p. 21.      A bottle of rum, marijuana, and

cocaine    were   inside   the    Mitsubishi   Lancer.     Id.   at    p.   20.

Cartagena searched inside Mayol’s purse to “find a phone number to

contact anybody, because [Mayol] didn’t want [Cartagena] to call

the police.”      Id. at p. 21.

     Approximately five minutes later, Cartagena received a phone

call from Jiménez, “telling [Cartagena] to get that person out of

there.”    Id. at p. 22.         Cartagena observed that Jiménez was in

front of her home, reiterating on the phone to “get [the woman]
Criminal No. 18-298 (FAB)                                                  8

out of there” and that the woman was a federal officer.                  Id.

Jiménez fired a gun.       Id. at p. 24.       Shortly after, a blue Dodge

Dakota driven by Bodón arrived.            Id. at p. 27.        Jiménez and

Rodríguez-Santos were in the back and front passenger seats,

respectively.    Id. at p. 28.   Jiménez, Rodríguez-Santos, and Bodón

told Cartagena to “take away [her] kids.”             Id. at p. 30.

     Mayol exited the Mitsubishi Lancer and screamed that “it was

them who had given her the beating.”             Id. at pp. 35—36.      Mayol

threw a bottle of liquor at the Dodge Dakota.                Id. at p. 36.

Rodríguez-Santos grabbed Mayol, hit her head against the rearview

mirror, and forced her inside the Mitsubishi Lancer. Id. at p. 37.

Jiménez “grabbed hold of [Mayol],” put her in the back seat, and

hit her.     Id. at p. 37.     Cartagena observed that Jiménez had a

tank of gasoline.    Id.    Bodón drove away in the Dodge Dakota.         Id.

Rodríguez-Santos followed in the Mitsubishi Lancer with Mayol and

Jiménez in the back seat.      Id. at p. 38.          Cartagena did not call

the police, fearing “for [her] life and [her] kid’s life because

of how the situation went down.”         Id. at p. 38.      A week after the

carjacking, Jiménez “came inside [Cartagena’s] home without any

permission to do so” and “threatened [her] in front of [her] kids.”

Id. at p. 39.

     Pagán     and   Rodríguez—Figueroa         provided    testimony   that

corroborated    Cartagena’s    account    of    the   carjacking.     (Docket
Criminal No. 18-298 (FAB)                                           9

No. 101 at pp. 64—79, 87—114.)    Law enforcement officers obtained

two surveillance videos from businesses located along the route

from Cartagena’s home to the scene of the fire on State Road

No. 504.    (Docket No. 100 at pp. 91—92.)    The surveillance videos

“show both vehicles going up and only [the Dodge Dakota] going

back down . . . obviously, the Mitsubishi Lancer was found at the

crime scene.” Id. at p. 93. Five 9mm bullet casings were recovered

near Mayol’s body, and a “projectile fragment was recovered from

[Mayol’s] left arm.”     (Docket No. 100 at pp. 139 and 157.)     The

“bullet wounds were produced while [Mayol] was still alive” because

“damage presented in the encephalic mass . . . If the bullet wounds

had been caused after the burns, then there would not have been

any bleeding the encephalic mass.”        Id. at p. 157.   A forensic

chemist detected the presence of gasoline on Mayol’s corpse and

clothing.    (Docket No. 101 at p. 85.)

     Rodríguez-Santos took the stand at trial.     (Docket No. 102 at

p. 26.)    He testified that Bodón, Jiménez, and an individual named

Chewi carjacked and abducted him on October 10, 2015.         Id. at

p. 31.    The alleged assailants placed a bag over Rodríguez-Santos’

head and drove to Cartagena’s home in the Dodge Dakota.        Id. at

p. 36.    Rodríguez-Santos testified that Jiménez “went over to the

girl and grabbed her, and Chewi took the keys and stayed at the

front of the car.”     Id. at p. 36.      Jiménez placed Mayol in the
Criminal No. 18-298 (FAB)                                                    10

Mitsubishi    Lancer    and    drove   away.     Id.     Bodón,    Chewi,    and

Rodríguez-Santos followed in the Dodge Dakota.               Id. at p. 38.   The

Mitsubishi Lancer and Dodge Dakota stopped by a large mango tree,

where Chewi retrieved a red gasoline tank from an “old small

Mazda 232.”    Id. at p. 39.

     Jiménez, Bodón, Chewi, Rodríguez-Santos, and Mayol traveled

to State Road No. 504.        Id.   Bodón told Rodríguez-Santos to “[s]tep

out of the truck and kneel,” a position which allowed Rodríguez-

Santos to witness Mayol’s murder.          Id. at p. 41.       Jiménez ordered

Mayol to exit the Mitsubishi Lancer “so that he could pour the gas

over the white car.”          Id. at p. 42.      Chewi set the Mitsubishi

Lancer on fire.    Id. at p. 43.        Bodón attempted to hand Jiménez a

firearm to kill Mayol, but Jiménez refused.            Id.    After Bodón shot

Mayol, he pointed the gun at Rodríguez-Santos.                  Id. at p. 44.

Bodón poured gasoline on Mayol.            Id.   Rodríguez-Santos offered

Jiménez, Bodón, and Chewi “$200 a week so [they] wouldn’t kill

[him].”   Id. at p. 45.

     Jiménez, Bodón, and Chewi drove Rodríguez-Santos to a public

housing project.       Id. at p. 46.      Bodón requested Antonio Rosado-

Colón (“Rosado”), a mechanic, to repair a bullet hole in the Dodge

Dakota’s front passenger door.          Id.    Rosado requested that Bodón

return the next day. Id. Chewi told Rodríguez-Santos “you already

know what’s going to happen if you rat us out.”              Id. at pp. 46-47.
Criminal No. 18-298 (FAB)                                                  11

Jiménez stated to Chewi and Bodon:        “If he rats us out, or anything

happens to us, I know where he lives, and I know his mom.”            Id. at

p. 47.     Rodríguez-Santos did not state how he returned home on

October 10, 2015.       Id.   He testified, however, that he and Bodón

returned to the public housing project on October 11, 2015 for

Rosado to repair the Dodge Dakota.            Id. at p. 49.       Rodríguez-

Santos did not tell anyone about his abduction or Mayol’s murder

“out of fear that something would happen to [his] family.”            Id. at

p. 51.

      The United States called Rosado as a rebuttal witness the day

after Rodríguez-Santos testified.         (Docket No. 103 at pp. 6—17.)

Rosado’s    testimony     contradicted    Rodríguez-Santos’       testimony.

According to Rosado, Rodríguez-Santos “dropped off the blue [Dodge

Dakota] on October 11, 2105” and “[h]e was alone.”             Id. at p. 10.

Rodríguez-Santos requested that Rosado “fix the car,” left, and

returned in the afternoon.         Id. at p. 11.    When Rodríguez-Santos

returned, he was alone.       Id. at p. 13.    Rosado also saw Jiménez on

October 11, 2015, but after Rodríguez picked up the Dodge Dakota.

Id. at p. 14.

V.   The United States Presented Sufficient Evidence to Sustain a
     Finding of Guilt as to all Counts

     Rodríguez-Santos     argues   that   a   judgement   of   acquittal   is

warranted because “the testimony of government witnesses Melissa
Criminal No. 18-298 (FAB)                                                       12

Cartagena-Vives,       Enidza    Rodríguez-Figueroa      and     Ricardo   Pagán-

Rodríguez did contradict during the course of the instant jury

trial.”   (Docket No. 111 at p. 3.)            He cites two contradictions:

(1) Cartagena testified that she observed Jiménez hold a firearm

and   heard   a    gunshot,      but   Rodríguez-Figueroa        did    not;   and

(2) Cartagena testified she “didn’t know where [Jiménez] got [her

phone] number,” but Rodríguez-Figueroa observed the name “Luis

Miguel” on Cartagena’s phone.           (Docket No. 101 at pp. 21, 24, 95

and   105.)     Because    Cartagena     and   Rodríguez-Figueroa        provided

inconsistent testimony, Rodríguez-Santos argues, “no rational jury

could find beyond a reasonable doubt that the defendant was guilty

of the charges of conviction.”           (Docket No. 111 at p. 4.)

      The contradictions between Cartagena and Rodríguez-Figueroa’s

recollections     of   what     they   observed   on   October    10,   2015   are

negligible.       Both witnesses testified that:               Rodríguez-Santos

arrived with Jiménez and Bodón in a Dodge Dakota, Rodríguez-Santos

grabbed Mayol by the head and hit her against the rearview mirror,

Jiménez pulled Mayol to the backseat of the Mitsubishi Lancer and

hit her, and that Rodríguez-Santos drove away with Jiménez and

Mayol in the backseat as Bodon followed in the Dodge Dakota.

(Docket No. 101 at pp. 13—51, 87—114.)             Whether Cartagena indeed

heard a gunshot or saved Jiménez’s contact information in her

cellular phone prior to October 10, 2015 are inconsequential in
Criminal No. 18-298 (FAB)                                                          13

light of the evidence presented at trial.                  See United States v.

Guzmán-Montañez, 756 F.3d 1, 9 (1st Cir. 2014) (“The mere existence

of conflicting testimony does not render evidence insufficient.”)

(citing United States v. Rodríguez, 457 F.3d 109, 119 (1st Cir.

2006)     (“Evidence       does   not   become   legally    insufficient        merely

because of some inconsistencies in witnesses’ testimony.”)).

       The     jury   convicted         Rodríguez-Santos      and    rejected     his

abduction defense, determining that the United States’ witnesses

were more credible.          See United States v. Ayala-García, 574 F.3d

5,   11      (1st   Cir.    2009)   (“The      government’s    evidence     is    not

insufficient simply because the defense presented a competing

scenario through its own witnesses.”).                     The Court is “not a

thirteenth juror, much less is he a super-juror whose views of

credibility could override the jury’s verdict.”                  United States v.

Freeman, 208 F.3d 332, 343 (1st Cir. 2000) (citation and internal

quotation omitted).          A reasonable jury could believe Cartagena and

Rodríguez-Figueroa, irrespective of the minor contradictions in

their respective testimonies.               See United States v. Patel, 370

F.3d 108, 112 (1st Cir. 2004) (“Where the jury hears conflicting

testimony, it decides which version to credit.”); see, e.g., United

States v. Bradley, 643 F.3d 1121, 1126 (8th Cir. 2011) (holding

that    “minor      inconsistencies       in   the   testimony      of   [the   three

witnesses] do not warrant acquittal because it was within the
Criminal No. 18-298 (FAB)                                                         14

jury’s   province,    as    the   finder     of    fact,   to    resolve    these

inconsistencies    and     to   accord    what    weight   it   desired    to    the

testimony.”).        Accordingly,        Rodríguez-Santos’      motion     for    a

judgment of acquittal is DENIED.           (Docket No. 111.)

VI.   A New Trial Pursuant to Federal Rule of Criminal Procedure 33
      is Not Warranted

       “Motions for a new trial are directed to the discretion of

the trial court.”        United States v. Wright, 625 F.2d 1017, 1019

(1st Cir. 1980).      Pursuant to Rule 33, a trial court “may vacate

any judgment and grant a new trial if the interest of justice so

requires.”   Fed.R.Crim.P. 33(a).          A defendant may base his or her

motion for a new trial on newly discovered evidence or on other

grounds, but “[t]he remedy of a new trial must be used sparingly

and only where a miscarriage of justice would otherwise result.”

Fed.R.Crim.P. 33(b); United States v. Del-Valle, 566 F.3d 31, 38

(1st Cir. 2009) (internal citation and quotation marks omitted).

Rodríguez-Santos does not present any newly discovered evidence or

assert that a miscarriage of justice occurred.                     Accordingly,

Rodríguez-Santos request for a new trial is DENIED.

VII. Conclusion

      For the reasons set forth above, Rodríguez-Santos’ Rule 29

motion for judgment of acquittal is DENIED.                 (Docket No. 111.)

Rodríguez-Santos’ request for a new trial is also DENIED.                  Id.
Criminal No. 18-298 (FAB)                                         15

     IT IS SO ORDERED.

     San Juan, Puerto Rico, June 6, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
